Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 March 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Best friend
Frankfurt 17th March 1815

I write you from this place where I arrived last evening and where I have again met with a severe disappointment in not receiving Letters, more especially as the public News renders my situation extremely unpleasant—
I shall leave this place for Mayence this Evening and propose to sleep there to Night and continue my rout tomorrow morning at five o’Clock I shall in all probability find you somewhere in Paris therefore I shall drive directly to the Hotel du Nord in the hope of finding your address as I shall travel Night and day you must expect me very soon.
Since writing the above I have seen Mr. Bethman who tells me that I must not think of going to Mayence but that I must go by Strasbourg and it will lengthen and add to the expence which has already frighten’d me.
God Bless you my best friend and believe me ever most affectionately yours
Louisa C Adams